IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                           )
                                             )
       v.                                    )       ID No. 2010012553
                                             )
DAHMERE WHITE,                               )
                                             )
                      Defendant.             )
                                             )

                           Date Submitted: November 14, 2022
                            Date Decided: December 9, 2022

                                            ORDER


       Upon consideration of Defendant’s Motion for Sentence Modification

(“Motion”),1 Superior Court Criminal Rule 35(b), statutory and decisional law, and

the record, IT APPEARS THAT:

       (1)     On August 22, 2022, Defendant pled guilty to Possession of a Firearm

by a Person Prohibited (“PFBPP”) and Gang Participation2 and was sentenced,

effective October 27, 2020, as follows: for PFBPP, 15 years at Level V, suspended

after 5 years for decreasing levels of supervision;3 and for Gang Participation, 3

years at Level V, suspended for 18 months at Level III.4 Probation for the offenses

was to run concurrently with any probation Defendant was already serving.5

1
  D.I. 34.
2
  D.I. 32.
3
  The first five years of this sentence are mandatory pursuant to 11 Del. C. § 1448(e)(1).
4
  D.I. 33.
5
  Id.
       (2)    Defendant filed the instant Motion on November 14, 2022.6          He

requests a sentence reduction, but does not specify by how much he seeks to have

his sentence reduced.7

       (3)    In support of his request, Defendant states he is obtaining his GED,

participating in anger management classes, participating in a drug and alcohol abuse

program through Road to Recovery, and is enrolled in Thinking for a Change.8

       (4)    Superior Court Criminal Rule 35(b) governs motions for modification

of sentence.9 The purpose of Rule 35(b) is to “provide a reasonable period for the

Court to consider alteration of its sentencing judgments.”10 Rule 35(b) contains

procedural bars for timeliness and repetitiveness.11 Under Rule 35(b), the “[C]ourt

may reduce a sentence of imprisonment on a motion made within 90 days after the

sentence was imposed.”12 Furthermore, under Rule 35(b) “[t]he [C]ourt will not

consider repetitive requests for reduction of sentence.”13 The Court cannot modify

the mandatory minimum portion of sentences.14

       (5)    Defendant’s Motion is not procedurally barred.       It was filed on


6
  D.I. 34.
7
  Id.
8
  Id. at 2.
9
  Super. Ct. Crim. R. 35(b).
10
   State v. Remedio, 108 A.3d 326, 331 (Del. Super. 2014).
11
   Super. Ct. Crim. R. 35(b).
12
   Id.
13
   Id.
14
   11 Del. C. § 4204(d).
                                               2
November 14, 2022, which is within the 90-day filing period prescribed by Rule

35(b).15 Moreover, this is Defendant’s first motion, therefore it is not barred as

repetitive.

          (6)    Defendant’s unsuspended sentence of 5 years at Level V for PFBPP is

a mandatory minimum sentence.16 As such, the Court cannot reduce it. While the

Court commends Defendant for his rehabilitation goals, it lacks the authority to

reduce Defendant’s mandatory minimum sentence and finds the sentence remains

appropriate for all the reasons stated at the time of sentencing.

          NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Sentence Modification is DENIED.



                                               /s/ Jan R. Jurden
                                         Jan R. Jurden, President Judge

Original to Prothonotary

cc:       James K. McCloskey, DAG
          Dahmere White (SBI #00660653)




15
     Super. Ct. Crim. R. 35(b).
16
     See 11 Del. C. § 1448(e)(1).
                                           3